DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 03/16/2022 is acknowledged and entered.

Claims 1-20 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-20 are currently pending.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14, 18, and 19) in the reply filed on 03/16/2022 is acknowledged.  The elected invention is as follows: “Applicant elects the invention of Group I, including claims 1-14, 18, and 19, without traverse.”

Claims 15-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/16/2022.

Additionally, it is relevant to note that since applicants did not elect the product claims (i.e. the invention of Group II (Claims 15-17 and 20)) applicants have loss the right for the rejoinder.  The rejoinder requirements were clearly stated in the previous Office action mailed on 01/25/2022 (see para. 8 bridging pages 4 and 5).

Applicant’s election without traverse of a species for a type of composition in the reply filed on 03/16/2022 is acknowledged.  The elected species is as follows: “Applicant elects a composition comprising artemisone and maribavir, having a molar ratio of artemisone to maribavir in the range of from 1:100 to 100:1, without traverse.”

Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022.

It is relevant to note that applicant’s elected species (i.e. the combination of “artemisone and maribavir”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1, 2, 7-14, 18, and 19 are under consideration in this Office Action.

Priority
This present application is a continuation-in-part (CIP) of  PCT/IL2019/050303 that was filed on 03/19/2019.  PCT/IL2019/050303 claims priority to provisional application 62/646,397 that was filed on 03/22/2018.
However, as recognized by MPEP § 211.05(I):
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.

Here, the claimed combination of ‘artemisone and valganciclovir’ of instant claims 1 and 18, and instant claim 6 is not supported by provisional application 62/646,397.  Therefore, this application has an effective filing date of 03/22/2018 for prior art searches, except for the claimed combination of ‘artemisone and valganciclovir’ of instant claims 1 and 18 and instant claim 6.  The claimed combination of ‘artemisone and valganciclovir’ of instant claims 1 and 18 and instant claim 6 has an effective filing date of 03/19/2019 for prior art searches

Specification
The disclosure is objected to because of the following informalities: Example 2 is missing.  Here, Example 1 is pages 37-41 and Example 3 is pages 41-43. 
Appropriate correction is required.

Claim Objections
Claim 18 is objected to as an improper dependent claim since it depends on non-elected claim 15 that result in a broken pendency chain.  Further, since claim 15 is ineligible for rejoinder (see para. 6 above), claim 15 will be cancel if/when claim 18 is allowable, and as a result, claim 18 will be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being incomplete. See MPEP § 608.01(n)(V).  Amend claim 18 to include the limitation of claim 15 to obviate the objection and ensuing rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “co-administering to said subject artemisone and at least one compound selected from the group consisting of maribavir, brincidofovir, cidofovir, valganciclovir, letermovir, and ganciclovir”, and the claim also recites “wherein the molar ratio of artemisone to ganciclovir is in the range of from 1:100 to 100:1” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The term “standard daily dose” in claim 8 is a relative term which renders the claim indefinite. The term “standard daily dose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, the instant specification discloses varying amounts/concentrations of ‘artemisone’ and ‘at least one compound selected from the group consisting of maribavir, brincidofovir, cidofovir, valganciclovir, letermovir, and ganciclovir’ that depend upon the type of combinations and type of pharmaceutical forms (see paras. [0052] on pg. 17 thru [0057] on pg. 22), and as a result, the metes and bounds of this term can not be readily determine by one of ordinary skill in the art.  Consequently, claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haynes et al. (US Patent 9,616,067 B2; Effective Filing Date of 04/18/2012).
The applied reference has a common inventor (Dana G. Wolf) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claims 18 and 19, Haynes et al. claim a method of treating a viral infection or suppressing viral replication (refers to the instant claimed ‘suppressing or inhibiting viral replication’ of claim 19) comprising the step of administering to a subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient and a therapeutically effective amount of artemisone and at least one other anti-viral drug is selected from the group consisting of ganciclovir, valganciclovir, foscarnet, cidofovir, acyclovir, and valacyclovir (refers to instant claimed ‘treating a viral infection in a subject m need thereof comprising administering to said subject the pharmaceutical composition comprising artemisone, at least one compound selected from maribavir, ganciclovir, brincidofovir, cidofovir, valganciclovir, and letermovir, and a pharmaceutically acceptable excipient or carrier’ of claim 18); and wherein said viral infection or replication is a herpesvirus infection (refer to instant claimed ‘wherein the viral infection is a herpesvirus’ of 18) or replication (Claims 1, 3, 6, and 7).  The compound and the at least one other anti-viral drug are administered in a regimen selected from the group consisting of a single combined composition, separate individual compositions administered substantially at the same time, and separate individual compositions administered under separate schedules (Claim 8).
While Haynes et al. do not explicitly disclose the limitation ‘wherein the pharmaceutical composition provides a synergistic antiviral effect’ of claim 18 as recited by withdrawn claim 15, this limitation is functional limitation of the treatment methodology using the claimed composition as recited by instant claim 18 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Haynes et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the method and compositions of Haynes et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-14 are rejected under 35 U.S.C. 103 as being obvious over Haynes et al. (US Patent 9,616,067 B2; Effective Filing Date of 04/18/2012).
The applied reference has a common inventor (Dana G. Wolf) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
For claims 1, 7, and 9-14, Haynes et al. claim a method of treating a viral infection or suppressing viral replication (refers to the instant claimed ‘suppressing or inhibiting viral replication’ of claim 13) comprising the step of administering to a subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient and a therapeutically effective amount of artemisone and at least one other anti-viral drug is selected from the group consisting of ganciclovir, valganciclovir, foscarnet, cidofovir, acyclovir, and valacyclovir (refers to instant claimed ‘treating a viral infection in a subject m need thereof comprising administering to said subject the pharmaceutical composition comprising artemisone, at least one compound selected from maribavir, ganciclovir, brincidofovir, cidofovir, valganciclovir, and letermovir, and a pharmaceutically acceptable excipient or carrier’ of claim 1; and instant claim 10); and wherein said viral infection or replication is a herpesvirus infection (refer to instant claimed ‘wherein the viral infection is a herpesvirus’ of 11) or replication (Claims 1, 3, 6, and 7).  The compound and the at least one other anti-viral drug are administered in a regimen selected from the group consisting of a single combined composition, separate individual compositions administered substantially at the same time, and separate individual compositions administered under separate schedules (refers to instant claims 7 and 9) (Claim 8).  Haynes et al. also disclose that the treatment is effective in cases of cytomegalovirus (CMV) infection in newborns that are infected with HCMV, pregnant women who are infected with HCMV, and transplantation recipients (refers to instant claims 12 and 14) (see col. 20, lines 49-62).
While Haynes et al. do not explicitly disclose the limitation ‘wherein said co-administering provides a synergistic antiviral effect’ of claim 1, this limitation is functional limitation of the treatment methodology using the claimed composition as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Haynes et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

While Haynes et al. do not explicitly disclose the limitation ‘wherein the molar ratio of artemisone to ganciclovir is in the range of from 1:100 to 100:1’ of claim 1 and instant claim 8, Haynes et al. do disclose the followings: (i) the precise dose to be employed also depends on the route of administration, and the progression of the disease or disorder, and should be decided according to the judgment of the practitioner and each patient’s circumstances; (ii) the amount administered can be measured and expressed as molarity of the administered compound, where a compound of the present invention can be administered in a range of 0.1 µM to 10 mM, e.g., about 0.1 µM, 10 µM, 100 µM, 1 mM, and 10 mM (see col. 23, lines 36-65).  The amounts/concentrations taught by Haynes et al. is close to the amounts/concentrations claimed by instant claims 1 and 8 such that a prima facie case of obviousness exists.  As recognized by MPEP § 2144.05(I):
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934).

Further, it is noted that  no criticality  has been demonstrated in the specification with regard to the amounts recited in claims 1 and 8.
Therefore, the teachings of Haynes et al. do render the invention of the instant claims prima facie obvious.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 9,616,067 B2 (referred hereinafter as Haynes et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 18 and 19; and the method of claims 1-3 and 6-8 of Haynes et al. have similar method step and uses a composition with similar structural features.  Additionally, for clarity of the rejection, the limitation of withdrawn claim 15 have been added.

17/026,593
US 9,616,067 B2
18. A method for treating a viral infection in a subject m need thereof comprising administering to said subject the pharmaceutical composition of claim 15 (synergistic pharmaceutical composition comprising artemisone, at least one
compound selected from maribavir, ganciclovir, brincidofovir, cidofovir,
valganciclovir, and letermovir, and a pharmaceutically acceptable excipient or carrier, wherein the pharmaceutical composition provides a synergistic antiviral effect), optionally wherein the viral infection is a herpesvirus.
1. A method of treating a viral infection or suppressing viral replication comprising the step of administering to a subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient and a therapeutically effective amount of a compound having anti-viral activity represented by the structure of formula I: 
    PNG
    media_image1.png
    188
    271
    media_image1.png
    Greyscale
and wherein said viral infection or replication is a herpesvirus infection or replication.

2. The method of claim 1, wherein said non-aromatic heterocyclic group is substituted.

3. The method of claim 2, wherein said compound is represented by the structure of formula VIII: 
    PNG
    media_image2.png
    291
    284
    media_image2.png
    Greyscale


6. The method of claim 1, further comprising co-administering said compound with at least one other anti-viral drug.
19. The method of claim 18, wherein the treating comprises suppressing or inhibiting viral infection; suppressing or inhibiting viral replication; prevention and/or prophylaxis of
the viral infection; preventing maternal fetal transmission; preventing/or treating congenital infection; and reducing, inhibiting, or preventing viral spread.
7. The method of claim 6, wherein the at least one other anti-viral drug is selected from the group consisting of ganciclovir, valganciclovir, foscarnet, cidofovir, acyclovir, and valacyclovir.

8. The method of claim 6, wherein said compound and the at least one other anti-viral drug are administered in a regimen selected from the group consisting of a single combined composition, separate individual compositions
administered substantially at the same time, and separate individual compositions administered under separate schedules.


Although, Haynes et al. does not specifically claim the limitation ‘wherein the pharmaceutical composition provides a synergistic antiviral effect’ of claim 18 as recited by withdrawn claim 15, this limitation is functional limitation of the treatment methodology using the claimed composition as recited by instant claim 18 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Haynes et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,616,067 B2.

Claims 1, 7, 9-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 9,616,067 B2 (referred hereinafter as Haynes et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 7, 9-11, and 13 and the method of claims 1-3 and 6-8 of Haynes et al. have similar method step and uses a composition with similar structural features.  Additionally, for clarity of the rejection, the narrow limitation ‘wherein the molar ratio of artemisone to ganciclovir is in the range of from 1:100 to 100:1’ of claim 1, which cause claim 1 to be considered indefinite (see para. 15(a) above), given its broadest reasonable interpretation as being merely exemplary of the remainder of the claim, and therefore not required.

17/026,593
US 9,616,067 B2
1. A method of treating a viral infection in a subject in need thereof comprising coadministering to said subject artemisone and at least one compound selected from the group consisting of maribavir, brincidofovir, cidofovir, valganciclovir, letermovir, and ganciclovir, wherein said co-administering provides a synergistic antiviral effect and wherein the molar ratio of artemisone to ganciclovir is in the range of from 1: 100 to 100:1.
1. A method of treating a viral infection or suppressing viral replication comprising the step of administering to a subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient and a therapeutically effective amount of a compound having anti-viral activity represented by the structure of formula I: 
    PNG
    media_image1.png
    188
    271
    media_image1.png
    Greyscale
and wherein said viral infection or replication is a herpesvirus infection or replication.
11. The method of claim 1, wherein said viral infection is a herpesvirus infection.
2. The method of claim 1, wherein said non-aromatic heterocyclic group is substituted.
9. The method of claim 1, wherein artemisone and at least one compound selected from the group consisting of maribavir, brincidofovir, cidofovir, valganciclovir, letermovir, and ganciclovir are formulated in a single dosage form.
3. The method of claim 2, wherein said compound is represented by the structure of formula VIII: 
    PNG
    media_image2.png
    291
    284
    media_image2.png
    Greyscale

10. The method of claim 9, wherein the single dosage form is a pharmaceutical composition comprising said compounds and a pharmaceutically acceptable carriers and/or excipients.
6. The method of claim 1, further comprising co-administering said compound with at least one other anti-viral drug.
7. The method of claim 1, wherein said co-administering is performed in a regimen selected from a sequential manner or a substantially simultaneous manner.
7. The method of claim 6, wherein the at least one other anti-viral drug is selected from the group consisting of ganciclovir, valganciclovir, foscarnet, cidofovir, acyclovir, and valacyclovir.
13. The method of claim 1, wherein the treating comprises suppressing or inhibiting viral infection; suppressing or inhibiting viral replication; prevention and/or prophylaxis of the viral infection; preventing maternal fetal transmission; preventing/or treating congenital infection; and reducing, inhibiting, or preventing viral spread.
8. The method of claim 6, wherein said compound and the at least one other anti-viral drug are administered in a regimen selected from the group consisting of a single combined composition, separate individual compositions administered substantially at the same time, and separate individual compositions administered under separate schedules.


Although, Haynes et al. does not specifically claim disclose the limitation ‘wherein said co-administering provides a synergistic antiviral effect’ of claim 1, this limitation is functional limitation of the treatment methodology using the claimed composition as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Haynes et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,616,067 B2.

Claims 1, 7, 9, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 13-15, and 17 of U.S. Patent No. 10,111,884 B2 (referred hereinafter as Haynes et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 7, 9, 10, and 12-14 and the method of claims 9, 10, 13-15, and 17 of Haynes et al. have similar method step and uses a composition with similar structural features.  Additionally, for clarity of the rejection, the narrow limitation ‘wherein the molar ratio of artemisone to ganciclovir is in the range of from 1:100 to 100:1’ of claim 1, which cause claim 1 to be considered indefinite (see para. 15(a) above), given its broadest reasonable interpretation as being merely exemplary of the remainder of the claim, and therefore not required.

17/026,593
US 10,111,884 B2
1. A method of treating a viral infection in a subject in need thereof comprising coadministering to said subject artemisone and at least one compound selected from the group consisting of maribavir, brincidofovir, cidofovir, valganciclovir, letermovir, and ganciclovir, wherein said co-administering provides a synergistic antiviral effect and wherein the molar ratio of artemisone to ganciclovir is in the range of from 1:100 to 100:1.
9. A method of treating a viral infection or suppressing viral replication in a subject having a viral infection, comprising
the step of administering to said subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient and a therapeutically effective
amount of a compound having anti-viral activity represented by the structure of formula VIII: 
    PNG
    media_image2.png
    291
    284
    media_image2.png
    Greyscale
 or a salt or a solvate thereof, wherein said viral infection or replication is a cytomegalovirus infection or replication, and wherein the compound inhibits cytomegalovirus infection and/or replication in said subject.
13. The method of claim 1, wherein the treating comprises suppressing or inhibiting viral infection; suppressing or inhibiting viral replication; prevention and/or prophylaxis of the viral infection; preventing maternal fetal transmission; preventing/or treating congenital infection; and reducing, inhibiting, or preventing viral spread.

9. The method of claim 1, wherein artemisone and at least one compound selected from the group consisting of maribavir, brincidofovir, cidofovir, valganciclovir, letermovir, and ganciclovir are formulated in a single dosage form.
13. The method of claim 9, further comprising co-administering said compound with at least one other anti-viral drug.
10. The method of claim 9, wherein the single dosage form is a pharmaceutical composition comprising said compounds and a pharmaceutically acceptable carriers and/or excipients.
14. The method of claim 13, wherein the at least one other anti-viral drug is selected from the group consisting of ganciclovir, valganciclovir, foscarnet, cidofovir, acyclovir and valacyclovir.
11. The method of claim 1, wherein said viral infection is a herpesvirus infection.
10. The method of claim 9, wherein said viral infection or replication is a human cytomegalovirus infection or replication.
12. The method of claim 11, wherein the herpesvirus is a human cytomegalovirus (HCMV).

7. The method of claim 1, wherein said co-administering is performed in a regimen selected from a sequential manner or a substantially simultaneous manner.
15. The method of claim 13, wherein said compound and the at least one other anti-viral drug are administered in a regimen selected from the group consisting of a single combined composition, separate individual compositions administered substantially at the same time, and separate
individual compositions administered under separate schedules.
14. The method of claim 1, wherein the subject is selected from the group consisting of a newborn, a pregnant woman and a transplant recipient.
17. The method of claim 9, wherein the subject having cytomegalovirus infection is selected from the group consisting of a newborn, a pregnant woman, and a transplant recipient.


Although, Haynes et al. does not specifically claim disclose the limitation ‘wherein said co-administering provides a synergistic antiviral effect’ of claim 1, this limitation is functional limitation of the treatment methodology using the claimed composition as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Haynes et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,111,884 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020